65 F.3d 164
Narong Tongchinsub, Helen Tongchinsub, Alex Tongchinsub,Seth Tongchinsub, Narissa Tongchinsub, minors bytheir partners and natural guardians,Narong Tongchinsub, Helen Tongchinsubv.William R. Gavlak, Aileen Ann Gavlak, James Gavlak, IreneSala, Stanley Sala, Carroll Township, Richard L. Solomon,police officer, Dean Sento, police officer, Robert Kurty,police officer, Howard Springer, Chief of Police
NO. 94-3380
United States Court of Appeals,Third Circuit.
July 06, 1995
Appeal From:  W.D.Pa., No. 92-00543

1
REVERSED.